      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 1 of 22



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Alexia Chavez, Daphne Hawkins,                      No. CV 20-01652 PHX CDB
      Kinnlyn Noice, Graciela Garcia,
10                                                        ORDER
                           Plaintiff,
11
      v.
12
      Creative Impact Incorporated, dba Bandaids
13    Show Lounge, James Zanzucchi,
      Mark Cumming,
14
                           Defendants.
15
16
17          All of the parties have consented to the exercise of magistrate judge jurisdiction
18   over this matter, including the entry of final judgment. (ECF No. 16). Before the Court is
19   Defendants’ motion to dismiss the Complaint for want of jurisdiction pursuant to Rule
20   12(b)(1) of the Federal Rules of Civil Procedure, or in the alternative, to stay all
21   proceedings with regard to the claims of Plaintiffs Chavez, Noice, and Garcia pursuant to
22   9 U.S.C. § 3 (the Federal Arbitration Act) and dismiss the claims of Plaintiff Hawkins for
23   want of subject matter jurisdiction. (ECF No. 13).
24          Because there is some discord within the federal courts regarding the propriety of
25   deciding the issues presented in Defendants’ motion at ECF No. 13 pursuant to
26   Rule 12(b)(1), the Court will consider the issue of whether Plaintiffs Chavez, Noice and
27   Garcia’s claims must be arbitrated in the context of a motion to compel arbitration.
28
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 2 of 22



 1          I.      Motion to compel arbitration pursuant to the Federal Arbitration Act
 2          Defendants correctly assert: “‘A motion to compel arbitration is decided according
 3   to the standard used by district courts in resolving summary judgement motions pursuant
 4   to Rule 56, Fed. R. Civ. P.’ Coup v. Scottsdale Plaza Resort, LLC, 823 F. Supp. 2d 931,
 5   939 (D. Ariz. 2011).” (ECF No. 13 at 5).1
 6          1
               Coup was a Title VII employment discrimination action brought by the defendants’
 7   employees; defendants moved to dismiss the complaint and/or to stay the matter and compel
     arbitration, citing both Rules 12(b)(1) and 12(b)(6). The court concluded the appropriate standard
 8   to apply to the motion to compel arbitration was that applicable to a motion for summary judgment,
 9   citing Perry v. NorthCentral University, Inc., 2011 WL 4356499, * 3 (D. Ariz. Sept. 19, 2011) (in
     turn citing numerous cases concluding a motion to compel arbitration is resolved under the
10   summary judgment standard of Federal Rule of Civil Procedure 56(c)), and The O.N. Equity Sales
     Co. v. Thiers, 590 F. Supp. 2d 1208, 1211 (D. Ariz. 2008). The Perry court reasoned, in
11   determining the proper standard under which to consider a motion to dismiss for want of subject
12   matter jurisdiction or, in the alternative, to compel arbitration:
                      . . . the Court’s [] concern herein is that portion of the motion seeking the
13           dismissal of this action in its entirety for lack of subject matter jurisdiction pursuant
             to Fed. R. Civ. P. 12(b)(1) and the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1,
14           et seq. Since NCU states that the relief it is seeking is an order dismissing Perry’s
15           claims and compelling their arbitration, the Court has construed this portion of
             NCU’s motion as being a motion to compel arbitration pursuant to 9 U.S.C. § 4.
16           See FDIC v. Artesa Holdings, LLC, 2011 WL 2669231, at *1 (D. Ariz. July 7, 2011)
             (Court treated a motion to dismiss for lack of subject matter jurisdiction that was
17           based on the existence of a binding arbitration clause as a motion to compel
18           arbitration under the FAA); Service Employees International Union, Local 707 v.
             Connex–ATC, 2006 WL 2975591, at *2 (N.D. Cal. Oct.18, 2006) (Court, noting
19           that the existence of an arbitration provision did not deprive it of subject matter
             jurisdiction, construed a motion to dismiss for lack of subject matter jurisdiction as
20           a motion to compel arbitration pursuant to the FAA.); cf. Craft v. Campbell Soup
21           Co., 177 F.3d 1083, 1084 n.4 (9th Cir.1998) (Court treated a motion for summary
             judgment as a de facto motion to compel arbitration), abrogated on other grounds
22           by Circuit City Stores, Inc. v. Adams, 532 U.S. 105 [] (2001). The Court has applied
             a summary judgment-type standard in resolving NCU’s motion. See e.g., Aliron
23           International, Inc. v. Cherokee Nation Industries, Inc., 531 F.3d 863, 865 (D.C.
24           Cir. 2008) (“The district court properly examined CNI’s motion to compel
             arbitration under the summary judgment standard of Federal Rule of Civil
25           Procedure 56(c), as if it were a request for summary disposition of the issue of
             whether or not there had been a meeting of the minds on the agreement to
26           arbitrate.”); Bensadoun v. Jobe–Riat, 316 F.3d 171, 175 (2nd Cir. 2003) (“In the
27           context of motions to compel arbitration under the Federal Arbitration Act . . ., the
             court applies a standard similar to that applicable for a motion for summary
28           judgment.”); Kaneff v. Delaware Title Loans, Inc., 587 F.3d 616, 620 (3rd Cir.
             2009) (same). A trial is necessary under the FAA only of there is an issue of fact as

                                                   -2-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 3 of 22



 1          Plaintiffs assert causes of action pursuant to the Federal Labor Standards Act
 2   (“FLSA”) and state law. Plaintiffs assert: Defendants failed to pay them the federal
 3   minimum wage and failed to pay overtime wages, in violation of 29 U.S.C. §§ 206 and
 4   207; unlawfully took their tips in violation of 29 U.S.C. § 203; required Plaintiffs to pay
 5   illegal kickbacks in violation of 29 U.S.C. § 203(m) (citing 29 C.F.R. § 531.35); forced
 6   them to share their tips in violation of § 203(m) (again citing 29 C.F.R. § 531.35); violated
 7   Arizona’s Minimum Wage Act, codified at Arizona Revised Statutes Annotated §§ 23-363
 8   to 23-365, i.e., failed to pay them the state minimum wage and failed to pay wages due
 9   Plaintiffs. (ECF No. 1 at 17-23). In their prayer for relief Plaintiffs seek compensatory
10   damages of “at least $100,000;” special damages; “restitution of unpaid monies;”
11   attorneys’ fees and costs; statutory penalties; pre- and post-judgment interest; general
12   damages; declaratory and injunctive relief; “an amount equal to wages owed, interest
13   thereon, and an additional amount equal to twice the underpaid wages. A.R.S. § 23-
14   364(G);” and “an amount equal to the unpaid wages under the Arizona Wage Act and an
15   additional amount equal to three times the underpaid wages. A.R.S. § 23-355(A).” (ECF
16   No. 1 at 23-24).2
17          Plaintiffs’ Complaint asserts they performed as entertainers at Defendants’ business
18   Bandaids (“the Club”), “an adult-oriented entertainment facility,” from approximately
19   2017 until approximately 2020. (ECF No. 1 at 7). Plaintiffs assert during this time period
20   they were denied minimum wage payments and denied overtime wages “as part of
21   Defendants’ scheme to classify Plaintiffs and other dancers/entertainers as ‘independent
22
23          to the making of the agreement for arbitration, 9 U.S.C. § 4, and the Court, viewing
            the evidence of record and all reasonable inferences from that evidence in Perry’s
24          favor, concludes that Perry has not raised any significant issue of material fact
25          directed at the enforceability of the arbitration agreements he signed.
     Perry v. NorthCentral Univ., Inc., 2011 WL 4356499, at *3 (D. Ariz. Sept. 19, 2011).
26          2
              The Complaint also states: “Plaintiffs bring a collective action to recover the unpaid
27   overtime compensation and minimum wage owed to them individually and on behalf of all other
     similarly situated employees, current and former, of Defendants in Arizona. Members of the
28   Collective Action are hereinafter referred to as ‘FLSA Collective Members.’” (ECF No. 1 at 3, see
     also ECF No. 1 at 16-17).

                                                    -3-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 4 of 22



 1   contractors.’” (ECF No. 1 at 2). Plaintiffs assert: “At all times during the four (4) years
 2   prior to the filing of the instant action, Defendants categorized all dancers/entertainers
 3   employed by Defendants as ‘independent contractors’ and have failed and refused to pay
 4   wages to such dancers.” (ECF No. 1 at 7). The Complaint alleges Defendants exercised
 5   control over the terms and conditions of Plaintiffs’ performances, inter alia, by setting
 6   Plaintiffs’ working hours; controlling the music to which Plaintiffs danced; retaining “the
 7   authority to suspend, fine, fire, or otherwise discipline entertainers for non-compliance
 8   with their rules regarding dancing;” and requiring Plaintiffs to comply with dress and
 9   appearance standards. (ECF No. 1 at 9). Plaintiffs allege they were “compensated
10   exclusively through tips from Defendants’ customers,” and that Defendants required
11   Plaintiffs “to share their tips with Defendants and other non-service employees who do not
12   customarily receive tips, including the managers, house moms, disc jockeys, and the
13   bouncers.” (Id.). Additionally, Plaintiffs contend “Defendants evad[ed] the mandatory
14   minimum wage and overtime provisions of the Fair Labor Standards Act (‘FLSA’),
15   29 U.S.C. §§ 201, et seq, charging illegal kickbacks and illegally absconding with
16   Plaintiffs’ tips.” (ECF No. 1 at 2).
17          In lieu of an answer to the Complaint Defendants filed the pending motion to dismiss
18   or in the alternative to compel arbitration, asking the Court to order this matter to
19   arbitration. (ECF No. 13 at 5). Defendants assert that, despite “an exhaustive review of the
20   Club’s records,” they have “verified” that Defendant Hawkins “never in fact performed at
21   Bandaids.” (ECF No. 13 at 2). Defendants also assert Defendants Chavez, Garcia, and
22   Noice each declined an “in-writing offer to perform as employees of the Club,” and that
23   Plaintiffs’ claim that Defendants “misclassified them as nonemployees” is not, therefore,
24   well-taken. (Id.). Defendants further allege Plaintiffs “each signed agreements with the
25   Club containing fully-enforceable arbitration provisions.” (Id.).
26          Attached to the motion to dismiss are agreements signed by Plaintiff Chavez in 2018
27   (ECF No. 13-1 at 7-17), by Plaintiff Garcia in 2017 (ECF No. 13-1 at 18-26), and by
28   Plaintiff Noice in 2017 (ECF No. 13-1 at 21-36). Each Plaintiff signed a “Business Status


                                                 -4-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 5 of 22



 1   Selection By Entertainer (And Offer of Employment)” (“Business Status Selection”), and
 2   each Plaintiff also signed an “Entertainment License Agreement” (“License Agreement”).
 3          The Business Status Selection specifically delineates “the general differences of the
 4   two distinct arrangements under which [Plaintiffs could] perform at the Club,” i.e., either
 5   under “Independent Professional Entertainer Status” or “Employee Status.” (ECF No. 13-
 6   1 at 7, 18, 26). The Business Status Selection delineates the differences in methods of
 7   payment, the relative benefits of each status, and encourages the individual to think about
 8   their options and consult an attorney and/or an accountant before electing their status. (Id.).
 9          The Business Status Selection advises, inter alia:
10                 As a result of our review of your application, interview, and audition,
            the Club would like to offer you the opportunity to perform here. However,
11
            as you may know, there have been a number of lawsuits around the country
12          in which exotic dance entertainers have complained that nightclubs where
            they performed had misclassified them as “independent contractors” instead
13          of as employees. We want YOU to make the decision as to the way that YOU
14          want to perform at this Club. You can do so either as: 1) an INDEPENDENT
            PROFESSIONAL ENTERTAINER; or 2) an EMPLOYEE.
15                 We have listed below some of the general distinctions between
16          performing here as an Independent Professional Entertainer or as an
            Employee. This document is not intended to provide legal or tax advice, and
17          is merely a summary of general information.
18                                               ***
                   After reviewing this information, we would like you to select the
19          circumstances under which you want to perform at this Club. The Club
20          management expresses no opinion on this matter, and we will be happy to
            have you perform here under either structure. This is your choice to make.
21          The Club will rely upon the selection you have made at the end of this
            document, and will offer you the opportunity to enter into the business
22
            arrangement that YOU selected.
23
24   (Id.) (emphasis in original).
25          The Business Status Selection then explains that “employees” would be “at will”
26   employees, and would be paid a hourly minimum wage (“in accordance with §203(m) of
27   the Fair Labor Standards Act and applicable state law, the legally permitted ‘tip-credited’
28   wage.”) (Id.). As an employee, if the dancer did not earn at least the full minimum wage


                                                  -5-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 6 of 22



 1   “through wages and retained tips,” “the Club would pay you the difference so that you
 2   would earn the full minimum wage for each hour worked.” (Id.) (emphasis in original).
 3   Additionally, employees were required to “tip out,” i.e., contribute to a “tip pool”
 4   distributed to “non-dancer regularly tipped employees.” (ECF No. 13-1 at 8-9, 18-19, 27-
 5   28). With regard to dancers who elected to be employees, all Entertainment Fees would
 6   “belong to the Club;” the Club would withhold taxes; and as an employee the dancer would
 7   be required, “by law, [to] report all of your tip income to the Club” and the dancer would
 8   be taxed on their tip income. (ECF No. 13-1 at 8, 18, 27) (emphasis in the original).
 9   Furthermore, inter alia: depending on the number of hours worked an employee could be
10   eligible for paid vacation; an employee would be required to wear “costumes selected by
11   the Club” and the costumes would be provided by the Club; and an employee would be
12   required at the direction of management to give “‘free’” dances to customers. (ECF No.
13   13-1 at 8-9, 18-19, 27-28). The Business Status Selection notes that, if a dancer elected the
14   status of an employee, they might be entitled to unemployment compensation benefits if
15   laid off or fired from their job. (ECF No. 13-1 at 9, 19, 28). The Business Status Selection
16   specifically states that a dancer electing status as an employee would also be “entitled to
17   certain legal protections under the Fair Labor Standards Act.” (Id.).
18          In contrast, if the dancer opted for status as an Independent Professional Entertainer,
19   they would enter into a written contract with the Club and the Club could not terminate the
20   contract during the life of the contract “except upon the limited reasons identified in the
21   contract.” (ECF No. 13-1 at 8, 18, 27) The Business Status Selection notes that, with regard
22   to Independent Professional Entertainer status “. . . all of your earnings will come directly
23   from your customers. YOU WILL NOT RECEIVE ANY PAY FROM THE CLUB,
24   EITHER BY WAY OF AN HOURLY WAGE OR A SALARY,” (id.), and that “all tips
25   that you earn (gratuities paid by a customer over and above the posted Entertainment Fees,
26   as well as stage tips) are yours to keep. You will not be required to share your tips, or ‘tip
27   out,’ to anyone.” (Id.) (emphasis in original).
28


                                                 -6-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 7 of 22



 1          As an “Independent Professional Entertainer” the dancer would keep their own
 2   “entertainment fees,” be responsible for reporting their income, and be responsible for
 3   “taking care of and paying all taxes and other withholdings due on [their] income.” (Id.).
 4   Independent Professional Entertainers were not required to provide free dances to
 5   customers, were not entitled to paid vacation or overtime pay, and could choose and would
 6   provide their own costumes. (ECF No. 13-1 at 8-9, 18-19, 27-28). The Business Status
 7   Selection specifically states:
 8          By selecting Independent Professional Entertainer status, you will be
            acknowledging that you understand that you are not entitled to benefits under
 9          the Fair Labor Standards Act (minimum wage and overtime laws, among
10          other things). the National Labor Relations Act, the Equal Employment
            Opportunity laws, or other laws that protect employees, and that you will not
11          be afforded any employee benefits.
12   (ECF No. 13-1 at 9, 18, 28).
13          As Plaintiffs Chavez, Noice, and Garcia each elected to perform at the Club as an
14   Independent Professional Entertainer, each of them also signed a License Agreement. The
15   License Agreement states: “THIS IS A LEGAL CONTRACT. DO NOT SIGN IT
16   UNLESS YOU FULLY UNDERSTAND AND AGREE TO ALL OF ITS TERMS
17   (AND PLEASE NOTE THAT THIS CONTRACT CONTAINS AN AGREEMENT
18   TO INVIDUALLY ARBITRATE DISPUTES AND CLAIMS WHICH IS FOUND IN
19   PARAGRAPH 21).”(ECF No. 13-1 at 11, 21, 30) (emphasis in original). The License
20   Agreement contains the following provision: “Entertainer acknowledges that the Club
21   has offered to hire her as an employee, but that she has REJECTED that offer and desires,
22   instead, to perform as an Independent Professional Entertainer under the terms of this
23   Licensing Agreement.” (ECF No. 13-1 at 12, 22, 31) (emphasis in original). The License
24   Agreement then reiterates that by entering into the Licensing Agreement the parties were
25   disavowing any employment relationship, and that the “Entertainer” understood they
26   would not be provided any wage or “other employee-related benefits.” (Id.) (emphasis
27   removed). The License Agreement then reiterates that, if the Entertainer had opted for
28   status as an employee, they would be entitled to a minimum wage but that by signing the


                                                -7-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 8 of 22



 1   Licensing Agreement they were representing that they did not desire to perform at the Club
 2   as an employee. (ECF No. 13-1 at 12-13, 22-23, 31-32).
 3          The Licensing Agreement provides:
 4           IN ORDER TO RESOLVE DISPUTES THAT MAY ARISE OUT OF
 5          YOU PERFORMING AT THIS CLUB, THE CLUB HAS
            ESTABLISHED A PRIVATE “ARBITRATION” PROCESS SET OUT
 6          IN SECTION 21. ARBITRATION IS SIMILAR TO A COURT
 7          PROCEEDING, BUT IT’S LESS FORMAL, LESS TIME-
            CONSUMING, AND CAN BE LESS EXPENSIVE THAN GOING TO
 8          COURT.
 9   (ECF No. 13-1 at 14, 24, 33).
10          The License Agreement states: “Subject only to the provisions of the F.A.A.
11   [Federal Arbitration Act] and this paragraph 21, the arbitrator shall have exclusive
12   authority to resolve any disputes over the formation, validity, interpretation, and/or
13   enforceability of any part of this license agreement, including the arbitration provisions
14   contained in this paragraph 21.” (ECF No. 13-1 at 14-15, 24-25, 33-34) (emphasis
15   removed). The License Agreement signed by each Plaintiff further states:
16          Each party shall initially be responsible for their own attorney fees and out-
            of-pocket costs associated with the arbitration proceeding. The actual costs
17
            of arbitration (the arbitrator’s fees and related expenses) shall be borne
18          equally by the entertainer and the Club unless applicable law requires the
            arbitrator to impose a different allocation.
19
20   (ECF No. 13-1 at 15, 25, 34) (emphasis removed, i.e., bold, underline, all capital letters).
21          Additionally, the License Agreement states: “IF YOU DO NOT DESIRE TO
22   RESOLVE DISPUTES THAT MAY COME UP IN THE FUTURE THROUGH
23   ARBITRATION, YOU MAY EXCLUDE YOURSELF FROM THIS PROCESS BY
24   FOLLOWING THE STEPS SET OUT IN SECTION 21(H) BELOW.” (ECF No. 13-
25   1 at 14, 24, 33) (emphasis in original).
26          The relevant portion of Paragraph 21 of the License Agreement provides:
27          YOU ARE NOT REQUIRED TO AGREE TO THIS ARBITRATION
            PROCESS. IF YOU WOULD LIKE TO BE EXCLUDED FROM
28          PARTICIPATING IN AND RECEIVING THE BENEFITS OF


                                                 -8-
      Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 9 of 22



 1          ARBITRATION, YOU NEED TO LET US KNOW OF YOUR
 2          CHOICE TO BE EXCLUDED, IN WRITING, WITHIN THIRTY (30)
            DAYS OF YOU SIGNING THIS LICENSE AGREEMENT. YOU CAN
 3          DO THIS BY RETURNING THE “ARBITRATION OPT OUT FORM”
            THAT ACCOMPANIES THIS LICENSE AGREEMENT BY MAIL
 4
            AT THE ADDRESS SET OUT ON THAT FORM.
 5
 6   (ECF No. 13-1 at 14-15, 24-25, 33-35) (emphasis in original).
 7          The License Agreement also specifies:
 8          If at any time Entertainer believes that – irrespective of the terms of this
            License Agreement – she is being treated as an employee by the Club or
 9          that her relationship with the Club is truly that of an employee, Entertainer
10          shall immediately, but in no event later than three business days
            thereafter: i) provide notice to the Club in writing of her demand to be fully
11          treated as an employee consistent with the terms [of this agreement] and
12          applicable law; and ii) begin reporting all of her tip income to the Club on a
            daily basis (such tip reporting being legally required of all regularly tipped
13          employees). The Club shall then convert Entertainer to an employee
14          consistent with the provisions of [] this License Agreement and the
            “Employee Status” provisions of the Busines Status Selection by Entertainer
15          document previous signed by Entertainer.
16   (ECF No. 13-1 at 13, 23, 32) (emphasis in original). The agreement then also allows a
17   dancer to “convert to being an employee-entertainer” “at any time,” by giving the Club
18   written notice. (Id.).3 Finally, the License Agreement also contains a severability clause.
19   (ECF No. 13-1 at 14, 24, 33).
20          Plaintiffs Chavez, Noice, and Garcia do not dispute that they signed the Business
21   Status Selection and License Agreements, but contend Defendants cannot enforce the
22
            3
23           The License Agreement also provides:
           Entertainer and the club agree that any and all claims that they may have against
24         the other (and/or against any persons or entities associated with the other party),
25         shall be brought and maintained individually by that party in arbitration; that they
           will not consolidate their claims with those of any other person or entity; that they
26         will not seek class, collective, or representative action treatment for any claim; and
           that they will not participate, in order to resolve a claim, in any class, collective, or
27         representative action against the other party (and/or against persons or entities
28         associated with the other party.
     (ECF No. 13-1 at 15, 25, 34) (emphasis deleted).


                                                      -9-
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 10 of 22



 1   License Agreement against Plaintiffs Chavez, Noice, and Garcia because it “contains an
 2   unconscionable provision as to the payment of arbitration costs and fees,” i.e., a
 3   requirement that the parties initially bear the costs of arbitration equally, “regardless of
 4   how exorbitant those costs may be.” (ECF No. 21 at 3). Plaintiffs contend a contractual
 5   mandatory arbitration clause is not enforceable when an equal division of costs of
 6   arbitration would be unduly burdensome on a plaintiff when compared to the costs of
 7   litigating in court. (ECF No. 21 at 4-5). Plaintiffs quote a decision issued by a California
 8   state court for the proposition that: “‘[W]hen an employer imposes mandatory arbitration
 9   as a condition as employment, the arbitration agreement or arbitration process cannot
10   generally require the employee to bear any type of expense that the employee would not
11   be required to bear if he or she were free to bring the action in court.’” (ECF No. 21 at 4)
12   (emphasis added), quoting without the original emphasis on “type” Armendariz v.
13   Foundation Health Psychare Serv., Inc., 24 Cal. 4th 83, 110-11 (Cal. 2000).4 Plaintiffs do
14   allow that “unconscionable provisions are routinely severed when appropriate,” citing
15   Longnecker v. American Express Co., 23 F. Supp. 3d 1099, 1111-12 (D. Ariz. 2014).
16          Plaintiffs argue:
17          Plaintiffs would be responsible for substantial filing fees, final fees, and costs
            such as arbitrator compensation that would likely be thousands of dollars,
18
            which they would not face in court, all for claims requesting the payment of
19          minimum wage. Plaintiffs cannot afford those costs as exotic dancers when
            all they are seeking to recover are their past wages. While arbitration
20          agreements can be deemed enforceable and serve public policy purposes,
21          unconscionable arbitration agreements are not enforced. The Agreement is
            clearly unconscionable and this Court must not permit Defendants to hide the
22          ball, engage in gamesmanship, and to take money away from Plaintiffs when
23          all she seeks is a living wage and compensation for hours worked.

24   (ECF No. 21 at 5). Plaintiffs contend:
25          Someone seeking to remedy a minimum wage claim should not be required
            to pay, up front, thousands of dollars. Even the Lochner-era Court would
26          blush at such a dystopian alternative to having one’s day in court. If subject
27          4
             The Court notes the License Agreement, and its arbitration provision, were a term of
28   conducting a relationship with the Club as an independent contractor and signing the License
     Agreement was not a condition of conducting a relationship with the Club as an employee.

                                                  - 10 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 11 of 22



 1          to the arbitration clauses, to even begin litigating their wage claims, Plaintiffs
 2          will have to spend potentially tens of thousands of dollars in arbitration solely
            because Defendants had all the bargaining power in forcing Plaintiffs to
 3          agree to the arbitration provision.
 4   (ECF No. 21 at 7).
 5          Plaintiffs assert that enforcing the arbitration provision against Plaintiff Garcia
 6   would be unduly burdensome and unconscionable because the ramifications of the
 7   COVID-19 pandemic, and her inability to afford “outside child care,” have frustrated her
 8   ability to find employment and she has been unemployed since May of 2020. (ECF No. 21
 9   at 6). Plaintiff Garcia avers that, due to her employment situation, she “cannot afford the
10   fees or expenses for arbitration. [] She cannot afford any costs, including filing fees,
11   associated with arbitration which would exceed [what] would be expected in state or
12   federal court.” (Id.).
13          Plaintiff Garcia declares in an affidavit attached to the response to the motion to
14   dismiss:
15          I understand that my costs and expenses [with regard to arbitration] are
            extremely likely to be in the thousands of dollars, and that I will not be
16          awarded attorney’s fees and costs if I am not successful in my claims.
17                                                ***
            Several attorneys have entered their appearances for the plaintiffs in my case,
18          and while I am not sure of the regular hourly fee of all of the attorneys, I
19          understand that each charges in the hundreds of dollars per hour. I understand
            that the estimated attorney’s fees and costs in this case are likely to go into
20          the tens of thousands of dollars, if not higher.
21   (ECF No. 21-1 at 2-3). Included in Plaintiff Garcia’s affidavit is an itemization of her
22   monthly living expenses in the amount of $2422 per month. (ECF No. 21-1 at 3).
23          The Federal Arbitration Act establishes a federal policy favoring arbitration and,
24   accordingly, the Court must resolve any doubt concerning the arbitrability of a particular
25   dispute in favor of arbitration. Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460
26   U.S. 1, 24-25 (1983) (“Moses”); Shearson/American Express, Inc. v. McMahon, 482 U.S.
27   220, 226 (1987); Portland Gen. Elec. Co. v. Liberty Mut. Ins. Co., 862 F.3d 981, 983 (9th
28   Cir. 2017). The Court’s inquiry focuses on two questions, i.e., “whether a valid agreement


                                                  - 11 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 12 of 22



 1   to arbitrate exists” and “whether the agreement to arbitrate encompasses the dispute at
 2   issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000).
 3   See also 9 U.S.C. § 4, and Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir.
 4   2008). If the answer is “yes” to both questions, an agreement to arbitrate must be enforced.
 5   Chiron Corp., 207 F.3d at 1130. The FAA “leaves no place for the exercise of discretion
 6   by a district court, but instead mandates that district courts shall direct the parties to proceed
 7   to arbitration on issues as to which an arbitration agreement has been signed.” Dean Witter
 8   Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in original). Additionally, “the
 9   party resisting arbitration bears the burden of proving that the claims at issue are unsuitable
10   for arbitration.” Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 91-92 (2000)
11   (“Randolph”).
12          The Court is not at liberty to decide the unconscionability of the License Agreement
13   as a whole; this is for an arbitrator to decide. See, e.g., Rent-A-Ctr., W., Inc. v. Jackson,
14   561 U.S. 63, 72-73 (2010) (finding no matter the validity of the contract, it is only the
15   validity of the arbitration provision that is necessary for enforcement). Accordingly, the
16   Court may only address whether the License Agreement’s requirement that the parties
17   arbitrate disputes is unconscionable.
18          State law determines whether the parties entered into a valid agreement to arbitrate
19   disputes, and unconscionability is determined according to state laws of contract formation.
20   E.g., Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Chalk v. T-Mobile USA,
21   Inc., 560 F.3d 1087, 1092 (9th Cir. 2009). Accordingly, Plaintiffs’ contention that the
22   License Agreement and its arbitration provisions are unconscionable must be resolved by
23   reference to state law. It is a plaintiff’s burden to establish unconscionability and it is “a
24   high bar to meet.” Coup v. Scottsdale Plaza Resort, LLC., 823 F. Supp. 2d 931, 947 (D.
25   Ariz. 2011). See also Effio v. FedEx Ground Package, 2009 WL 775408, * 3 (D. Ariz.
26   Mar. 20, 2009).
27          Pursuant to Arizona law, there are two types of contractual unconscionability, i.e.,
28   substantive and procedural. See, e.g., Nelson v. Rice, 198 Ariz. 563, 567 (Ariz. Ct. App.


                                                   - 12 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 13 of 22



 1   2000). “Procedural unconscionability addresses the fairness of the bargaining process,
 2   which is concerned with unfair surprise, fine print clauses, mistakes or ignorance of
 3   important facts or other things that mean bargaining did not proceed as it should.” Duenas
 4   v. Life Care Ctr. of Am., Inc., 236 Ariz. 130, 135 (Ariz. Ct. App. 2014) (internal quotation
 5   marks omitted). See also Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir.
 6   2013).
 7             Under the procedural rubric come those factors bearing upon . . . the real and
               voluntary meeting of the minds of the contracting party: age, education,
 8             intelligence, business acumen and experience, relative bargaining power,
 9             who drafted the contract, whether the terms were explained to the weaker
               party, whether alterations in the printed terms were possible, whether there
10             were alternative sources of supply for the goods in question.
11   Maxwell v. Fidelity Fin. Serv., Inc., 184 Ariz. 82, 89 (Ariz. 1995) (citation omitted).
12   Additionally, the Court may consider “whether the contract was separate from other
13   paperwork, whether the contract used conspicuous typeface, and whether the contract was
14   signed hurriedly and without explanation in emergency circumstances.” Duenas, 236 Ariz.
15   at 135.
16             Plaintiffs were not immature and had presumably been employed prior to their
17   business relationship with Defendants. Both the Business Status Selection and the License
18   Agreement were written in clear and simple language, with a notable absence of fine print
19   and legal terminology. Both agreements thoroughly explained (somewhat repetitively) the
20   choice Plaintiffs were making with regard to being classified as “employees,” with the
21   benefits arising from that status (most notably being entitled to a minimum wage and
22   recourse to the guarantees of the FLSA), or as an “Independent Professional Entertainer”
23   (the equivalent of an independent contractor). Although Defendants drafted both
24   agreements, they did not have superior bargaining power. Per the Business Status Selection
25   Plaintiffs would have been hired had they opted to be classified as employees and they
26   could have elected to be classified as an employee at any time during the business
27   relationship. As employees Plaintiffs would not have been subject to any arbitration
28   agreement. The License Agreement’s provisions regarding arbitration were not in


                                                   - 13 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 14 of 22



 1   infinitesimally small type or buried in an obscure place in the agreement, and there is no
 2   indication in the record that either agreement was signed hurriedly and without explanation
 3   of its contents. Plaintiffs were also provided, in the License Agreement itself, the ability to
 4   opt-out of the arbitration provision at any time. Additionally, Plaintiffs could have chosen
 5   simply to perform at another venue (i.e., chosen an “alternative sources of supply for the
 6   goods,” or employment, “in question”); Defendants’ club was not, presumably, the only
 7   exotic dance venue in the Phoenix area. Accordingly, Plaintiffs fail to establish that the
 8   arbitration provision in the License Agreement was procedurally unconscionable.
 9           “Substantive unconscionability concerns the actual terms of the contract and
10   examines the relative fairness of the obligations assumed.” Harrington v. Pulte Home
11   Corp., 211 Ariz. 241, 252 (Ariz. Ct. App. 2005). Finding an arbitration clause
12   unconscionable based on costs of arbitration assigned to a party requires a factual finding
13   that the costs of arbitration would effectively close the arbitration forum to a prospective
14   litigant, i.e., the costs of arbitration would be so “prohibitive” as to “preclude” the litigant
15   from an effective vindication of her rights in the arbitral forum. Randolph, 531 U.S. at 90;
16   see also American Express Co. v. Italian Colors Rest., 570 U.S. 228, 236 (2013); Clark v.
17   Renaissance W., LLC, 232 Ariz. 510, 512 (Ariz. Ct. App. 2013) (“The party seeking to
18   invalidate an arbitration agreement . . . has the burden of proving that arbitration would be
19   prohibitively expensive.”). The relevant inquiry must be taken on a case-by-case basis,
20   relying on “individualized evidence to establish that the costs of arbitration are
21   prohibitive.” Harrington, 211 Ariz. at 252, citing Randolph, 531 U.S. at 91-92.
22           “To show this type of unconscionability, the party challenging the arbitration
23   agreement must present specific, non-speculative evidence regarding several factors.”
24   Duenas, 236 Ariz. at 136. “First, the party seeking to invalidate the arbitration agreement
25   must present evidence concerning the cost to arbitrate.” Clark, 232 Ariz. at 513. “Second,
26   a party must make a specific, individualized showing as to why he or she would be
27   financially unable to bear the costs of arbitration.” Id. (emphasis added). This evidence
28   must consist of more than conclusory allegations that a person is unable to pay the costs of


                                                  - 14 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 15 of 22



 1   arbitration. Harrington, 211 Ariz. at 253. To satisfy this part of the test a party must show
 2   that, based on her specific income and assets, she is unable to pay the likely costs of
 3   arbitration. Id. See also Clark, 232 Ariz. at 513. This evidence cannot be speculative; it
 4   must be based on specific facts showing with reasonable certainty the likely costs of
 5   arbitration. Randolph, 531 U.S. at 91-92; Harrington, 211 Ariz. at 252. “Third, a court
 6   must consider whether the arbitration agreement or the applicable arbitration rules
 7   referenced in the arbitration agreement permit a party to waive or reduce the costs of
 8   arbitration based on financial hardship.” Clark, 232 Ariz. at 513.
 9          The Randolph opinion recognized that the existence of large arbitration costs could
10   preclude a litigant from effectively vindicating her rights, but also found any proof of those
11   costs absent from the record in that matter. See 531 U.S. at 81. Thus, the Supreme Court
12   deemed the “risk” of prohibitive costs “too speculative to justify the invalidation of [the]
13   arbitration agreement” in that matter. Id. at 91. The Arizona courts have followed this
14   approach, requiring the party opposing arbitration to demonstrate that arbitration would be
15   “‘prohibitively expensive.’” Harrington, 211 Ariz. at 252-53 (emphasis added), quoting
16   Randolph, 531 U.S. at 92. In Harrington, the Arizona Court of Appeals rejected the
17   argument that an arbitration clause was substantively unconscionable because the party
18   seeking to avoid arbitration failed to present “individualized evidence to establish that the
19   costs of arbitration [were] prohibitive.” 211 Ariz. at 252.5 The Arizona court held that,
20   although several of the parties seeking to avoid arbitration submitted affidavits stating they
21   could not afford the costs of arbitration, “the allegation that the arbitration clause is
22   substantively unconscionable on [that] record [was] speculative at best.” Id. In contrast, in
23   Clark the state court held that an arbitration agreement was substantively unconscionable
24   due to an estimated $22,800 in arbitrators’ fees plus costs, established on the record, and
25   because there was no opportunity for cost reduction or a deferral for hardship. See 232
26
27          5
               In Harrington, evidence showing approximately $12,000 in arbitration costs plus
28   additional arbitrators’ fees, accompanied by the mere assertion that the costs were prohibitive, was
     insufficient to establish substantive unconscionability. See 211 Ariz. at 253.


                                                    - 15 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 16 of 22



 1   Ariz. at 514-15. See also Estate of Harmon v. Avalon Care Ctr.-Scottsdale, L.L.C., 2015
 2   WL 302292, at *3 (Ariz. Ct. App. Jan. 22, 2015).6
 3          Plaintiffs fail to satisfy the first portion of the relevant test because they fail to
 4   present any specific estimation of the arbitration costs. The second portion of the test
 5   requires each party “to make a specific, individualized showing as to why he or she would
 6   be financially unable to bear the costs of arbitration. Clark, 232 Ariz. at 513 (emphasis
 7   added). This evidence must consist of more than conclusory allegations that a person is
 8   unable to pay the costs of arbitration. Id. Although a single Plaintiff in this matter avers
 9   she has no asserts and that she cannot afford to pay her portion of the arbitration costs, the
10   record contains no showing regarding the assets of the other two Plaintiffs or even a
11   conclusory allegation regarding these two Plaintiffs’ ability to pay the costs of arbitration.
12   Plaintiff Garcia’s affidavit indicates a belief that it is “extremely likely” she will incur “tens
13   of thousands of dollars” in “costs and expenses,” in addition to the arbitrator’s “hourly
14          6
               The court in Estate of Harmon noted:
15           At the hearing, Patrick’s expert Jeffrey Victor testified regarding the fees the estate
             would likely incur under binding arbitration. Specifically, Victor testified that
16           Phoenix-area arbitrators charge between $300 and $475 per hour, and arbitrators
             with expertise in long-term care charge at least $400. As to the minimum length of
17           time that would be needed to present the case, Victor testified it would likely take
18           seven to eight days. In addition, Victor also testified that based on the complexity
             of the case Patrick would need to call seven or eight expert witnesses, including a
19           pulmonologist, nursing standard of care expert, certified wound care nurse,
             geriatrician, wound care doctor or plastic surgeon, administration expert, director
20           of nursing expert, and pathologist. He further testified that because those experts
21           would all be testifying on different issues there would be no violation of the one
             expert per issue rule.
22                    Under the arbitration agreement, Patrick and Avalon would be responsible
             for selecting and paying the fees and expenses of their own selected arbitrator, and
23           both parties would select and split the cost of a third neutral arbitrator selected from
24           “a list of individually approved arbitrators utilized by the State.” Even assuming a
             shorter arbitration hearing of five days and one day for pre-matters, deliberations,
25           and reading pleadings, Victor testified that the total arbitrators’ fees alone would
             be approximately $57,000, of which $28,500 would be Harmon’s estate’s
26           responsibility. Avalon offered no evidence below as to the costs of the arbitration
27           and argues on appeal that Victor’s testimony overstated the arbitrator’s costs.
     Estate of Harmon v. Avalon Care Ctr.-Scottsdale, L.L.C., 2015 WL 302292, at *4 (Ariz. Ct. App.
28   Jan. 22, 2015) (affirming trial court’s finding that under these facts an agreement requiring
     arbitration of the dispute unconscionable).

                                                   - 16 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 17 of 22



 1   rate” and “filing fees,” if this matter is arbitrated, but the affidavit further states that
 2   “estimated attorney’s fees and costs in this case are likely to go into the tens of thousands
 3   of dollars, if not higher,” and that the fees and costs involved in arbitration “would exceed
 4   [what] would be expected in state or federal court.” (ECF No. 21-1 at 2-3).
 5          Plaintiffs have not established what arbitration costs or fees might be incurred, let
 6   alone have they show that arbitration would be prohibitively expensive. Furthermore,
 7   Plaintiffs do not demonstrate that the costs to arbitrate which would be assumed by each
 8   Plaintiff are a more significant deterrent to proceeding with their claims than raising the
 9   same claims in federal court. Accordingly, enforcing the License Agreement’s requirement
10   that the Plaintiffs arbitrate their dispute does not foreclose the vindication of Plaintiffs’
11   rights and the arbitration clause is not unconscionable. See Harrington, 211 Ariz. at 252-
12   53 (refusing to find fees substantively unconscionable when litigant failed to “show
13   arbitration will put them in any worse position than litigation,” and noting the record was
14   “speculative” with regard to the costs of arbitration).7 Compare Rizzio v. Surpass Senior
15   Living LLC, 248 Ariz. 266, 272 (Ariz. Ct. App. 2020), review granted (Aug. 25, 2020)
16   (finding an arbitration agreement unconscionable where the agreement’s cost shifting
17   provision allocated “the payment of all costs, fees, and expenses [or arbitration] to plaintiff,
18   even if she prevails,” and comparing cases where the allocation of arbitration costs and
19   expenses were unstated). See also Coup, 823 F. Supp. 2d at 954-55.
20          Plaintiffs also assert the parties’ agreement was a contract of adhesion. “An
21   adhesion contract is offered on essentially a take it or leave it basis without affording the
22   consumer a realistic opportunity to bargain and under such conditions that the consumer
23   cannot obtain the desired . . . services except by acquiescing in the form contract.” Rizzio,
24          7
             The Harrington court noted:
25         The appellees who provided affidavits assert that even $1,000 in costs would
           preclude them from arbitrating their case. Appellees do not explain how they expect
26         to litigate (as opposed to arbitrate) claims of $500,000 to $1,000,000 for less than
27         $1,000 in costs. One obvious possibility is that an attorney would take the case on
           a contingency basis and advance costs. That same possibility would apply to
28         arbitration.
     See Harrington, 211 Ariz. at 253.

                                                  - 17 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 18 of 22



 1   248 Ariz. at 271 (internal quotations omitted), citing Duenas, 236 Ariz. at 137-38. Because
 2   the Plaintiffs in this matter had a clear choice whether to be treated as employees or whether
 3   to be considered independent contractors, and the License Agreement provided that at any
 4   time Plaintiffs could change the designation of their status or, indeed, opt-out of the
 5   arbitration provisions, the License Agreement was not a “take it or leave it” contract and
 6   not a contract of adhesion. Furthermore, the mere existence of an adhesion contract does
 7   not signify unconscionability. See Longnecker, 23 F. Supp. 3d at 1108-09, cited in Bufford
 8   v. VXI Global Sol. LLC, 2021 WL 229240, at *7 (D. Ariz. Jan. 22, 2021).
 9          Section 3 of the FAA commands the district courts to “stay the trial of the action
10   until such arbitration has been had in accordance with the terms of the agreement.” See
11   also Tillman v. Tillman, 825 F.3d 1069, 1075 (9th Cir. 2016) (characterizing § 3 of the
12   FAA as a mandate “that district courts must stay pending proceedings on issues subject to
13   arbitration until such arbitration has been had”). Because Plaintiffs Chavez, Noice, and
14   Garcia’s claims are subject to arbitration, the Court will stay this matter with regard to
15   these Plaintiffs’ claims pending the conclusion of arbitration. See Scott-Ortiz v. CBRE Inc.,
16   ___ F. Supp. 3d ___, 2020 WL 6781272, at *9 (D. Ariz. Nov. 18, 2020).8 See also Price v.
17   HotChalk, Inc., 2010 WL 5137896, at *4 (D. Ariz. Dec. 10, 2010) (citing Bushley v. Credit
18   Suisse First Boston, 360 F.3d 1149, 1153 n.1 (9th Cir. 2004) and noting that dismissal is
19   an order appealable under 9 U.S.C. § 16(a) (3), while the granting of a stay is an
20
21
22          8
              The Court notes that some pre-Tillman Ninth Circuit decisions suggest that district
            courts have discretion to “stay or dismiss” an action in which the parties have been
23          ordered to arbitrate. See, e.g., Kam-Ko Bio-Pharm Trading Co. Ltd.-Australasia v.
24          Mayne Pharma (USA) Inc., 560 F.3d 935, 940 (9th Cir. 2009) (“If the court finds
            that an arbitration clause is valid and enforceable, the court should stay or dismiss
25          the action to allow the arbitration to proceed.”); Sparling v. Hoffman Const. Co.,
            864 F.2d 635, 638 (9th Cir. 1988) (rejecting argument that “the provision for stay
26          in 9 U.S.C. section 3 is the defendant’s only remedy where there is an arbitration
27          clause”). Nevertheless, those cases don’t mandate dismissal and the Court
            concludes, to the extent it retains discretion to choose between remedies in this
28          scenario, that a stay rather than dismissal is appropriate.
     Scott-Ortiz v. CBRE Inc., ___ F.3d ___, 2020 WL 6781272, at *9 n.3 (D. Ariz. Nov. 18, 2020).

                                                 - 18 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 19 of 22



 1   unappealable interlocutory order under § 16(b), and that “unnecessary delay of the arbitral
 2   process through appellate review is disfavored.”).
 3          Furthermore, Defendants’ motion will be granted insofar as it seeks to dismiss
 4   Plaintiff Hawkins’ claims. Defendants contend Plaintiff Hawkins never worked for
 5   Defendants. This allegation implies Plaintiff Hawkins has neither Article III standing nor
 6   statutory standing to bring a FLSA claim against Defendants. Article III standing is
 7   properly presented as a challenge to jurisdiction under Rule 12(b)(1) and statutory standing
 8   is properly presented as a Rule 12(b)(6) challenge to the adequacy of the complaint to state
 9   a claim on which relief may be granted. See Lexmark Int’l, Inc. v. Static Control
10   Components, Inc., 572 U.S. 118, 128 n.4 (2014) (“[T]he absence of a valid . . . cause of
11   action does not implicate subject-matter jurisdiction, i.e., the court’s statutory or
12   constitutional power to adjudicate the case.”).
13          The Supreme Court has instructed the federal courts to address the issue of
14   Article III standing prior to addressing the issue of statutory standing. E.g., Steel Co. v.
15   Citizens for a Better Environment, 523 U.S. 83, 95-98 (1998); Miller v. Nissan Motor
16   Acceptance Corp., 362 F.3d 209, 221 n.16 (3d Cir. 2004).
17          . Because the issue of constitutional standing is properly presented in a Rule
18   12(b)(1) factual challenge, the Court may consider materials outside of Plaintiffs’
19   Complaint. E.g., Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
20   “Once the moving party has converted the motion to dismiss into a factual motion by
21   presenting affidavits or other evidence properly brought before the court, the party
22   opposing the motion must furnish affidavits or other evidence necessary to satisfy its
23   burden of establishing subject matter jurisdiction.” Savage v. Glendale Union High Sch.,
24   Dist. No. 205, 343 F.3d 1036, 1039-40 & n.2 (9th Cir. 2003).
25          To meet the “irreducible constitutional minimum” of Article III standing, a plaintiff
26   invoking federal jurisdiction bears the burden of establishing three elements. E.g., Lujan v.
27   Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the plaintiff must establish they
28   have suffered an “injury in fact,” i.e., a concrete and particularized invasion of a legally


                                                - 19 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 20 of 22



 1   protected interest. Id. The plaintiff must also establish a “causal connection” between their
 2   injury and a specific action of the defendant. Id. The plaintiff must also show a likelihood
 3   “that the injury will be redressed by a favorable decision.” Id. at 561. (internal quotation
 4   marks omitted).
 5          Defendant Zanzucchi asserts under penalty of perjury that, despite “an exhaustive
 6   review of the Club’s records,” Defendants have “verified” that Defendant Hawkins never
 7   performed at Bandaids. (ECF No. 13 at 2). Plaintiffs argue:
 8                 Defendants have failed to produce a valid arbitration agreement
 9          signed by Hawkins and therefore cannot not compel her claims to arbitration.
            Additionally, Defendants’ self-serving declaration from Defendant
10          Zanzucchi is insufficient to dismiss Hawkins from this action. The fact that
11          Defendants were incompetent in their record keeping and cannot produce
            evidence of Hawkins working at Defendants’ club is not proper grounds for
12          dismissing her claims.
13   (ECF No. 21 at 2).
14          Defendants have done more than make a “self-serving declaration” that Hawkins
15   was never an entertainer at Bandaids, either in the capacity of an employee or as an
16   independent contractor. Defendant Zanzucchi avers under penalty of perjury:
17          18. The Club enters into and maintains Selection Documents and
            Agreements, such as those attached hereto as Exhibits A-F [i.e., the Business
18
            Status Election and the License Agreement], in the ordinary course of its
19          business. The Agreements are created on or about the date stated thereon.
            19. Bandaids’ staff and I have conducted a diligent search for any record of
20
            Daphne Hawkins having performed on the Premises.
21          20. Bandaids maintains physical records, by day, of the entertainers who
            perform on the Premises.
22          21. Bandaids maintains an electronic point of sale (POS) system. Since at
23          least 2018, all entertainers who have performed on the premises have been
            entered into this POS system, including their legal name (as shown on an
24          entertainer’s identification).
25          22. I am informed by Plaintiffs’ complaint that Daphne Hawkins
            (“Hawkins”) generally alleges to have performed upon Bandaids’ Premises
26          at some point “from approximately 2017 until approximately 2020.”
27          23. Bandaids has searched its daily records from July of 2017 though present
            for any record of Daphne Hawkins.
28


                                                - 20 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 21 of 22



 1
            24. Bandaids has searched its Agreements with entertainers for any record of
 2
            Daphne Hawkins.
 3          25. Bandaids has searched its POS system for any record of Daphne
            Hawkins.
 4          26. Despite having conducted this diligent search of its records, Bandaids has
 5          uncovered no evidence of Hawkins having performed on its premises since
            July of 2017.
 6          27. It is not possible for Hawkins to have performed on Bandaids’ premises
 7          without Bandaids having records of the same.

 8   (ECF No. 13-1 at 4-6).
 9          These statements reveal that Defendants were not “incompetent in their record
10   keeping.” Notably, Defendants have produced contractual agreements signed by all other
11   Plaintiffs regarding their performances at the Club. Plaintiff Hawkins submits no evidence
12   beyond the allegations in the Complaint establishing any business relationship with, or
13   appearances at, the Club and, therefore, she fails to meet her burden of establishing
14   Article III standing. Plaintiff Hawkins’ electronic signature on a form consenting to be
15   represented by Plaintiffs’ counsel, attached to the Complaint, is insufficient to establish,
16   by a preponderance of the evidence, a factually plausible claim of subject matter
17   jurisdiction, i.e., that she sustained an “injury in fact” as the result of a specific action by
18   Defendants. Notably, the Complaint is not verified by Plaintiff Hawkins nor any other
19   Plaintiff. Accordingly, Plaintiff Hawkins’ claims against Defendants will be dismissed
20   without prejudice. Should Plaintiff Hawkins provide some substantive evidence that she
21   did work for Defendants, i.e., a W-2, a W-4, a 1099 form, or a 1040 form indicating she
22   has declared income earned at the Club during the relevant time frame, she may move for
23   reconsideration of the dismissal of her claims.
24          Therefore,
25          IT IS ORDERED that Defendants’ motion at ECF No. 13 is granted insofar as
26   Plaintiff Hawkins’ claims against Defendants are all dismissed without prejudice.
27          IT IS FURTHER ORDERED that Defendants’ motion at ECF No. 13 is granted
28   insofar as it asks the Court to stay this matter and order Plaintiffs Garcia, Chavez, and


                                                  - 21 -
     Case 2:20-cv-01652-CDB Document 32 Filed 02/12/21 Page 22 of 22



 1   Noice to proceed to arbitration with regard to all of the claims stated in Complaint, and
 2   Plaintiffs Garcia, Chavez, and Noice are ordered to proceed to arbitration with regard to
 3   all of the claims stated in Complaint. The motion is denied to the extent it asks the Court
 4   to dismiss Plaintiffs Garcia, Chavez, and Noice’s claims at this time for want of
 5   jurisdiction.
 6          IT IS FINALLY ORDERED that this matter is stayed for nine months and the
 7   case may be dismissed thereafter absent a showing of good cause and the exercise of due
 8   diligence. Should the parties complete arbitration in less than nine months or should
 9   Plaintiffs wish to abdicate their claims for relief prior to the expiration of the stay, any party
10   may promptly inform the Court of such and move to lift the stay or move for dismissal.
11          Dated this 12th day of February, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   - 22 -
